Citation Nr: 1605795	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-16 655	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.  He also had additional service with the Naval Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for a heart disorder, to include as due to herbicide exposure, is addressed in the Remand portion of the decision below and is remanded to the RO for appropriate action.


FINDING OF FACT

Based on the Veteran's loud noise exposure while on active duty, tinnitus cannot be reasonably disassociated from the Veteran's active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for tinnitus which he attributes to loud noise exposure while on active duty in the Navy.  In various statements submitted throughout the appeal period, the Veteran asserted that his office was located at the base of a control tower on the airfield and that he was exposed to loud noise resulting from his work as an aircraft command liaison between the Air Force and the Navy, and as a guided missile technician that involved testing missiles in the Philippines.  He also indicated that he was responsible for daily testing of live ammunitions at a missile battery without the benefit of hearing protection, and that his work often exposed him to loud noise from jet engines and loud noise from various aircraft.  He asserts that he first noticed tinnitus while in service and that the ringing in his ears has continued to this day.  

In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Historically, the Veteran served on active duty from January 1967 to October 1968, followed by additional service in the Naval Reserves.  His service treatment records, including his September 1965 pre-enlistment examination and January 1967 service entrance examination, are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  His October 1968 separation examination showed that his ears and eardrums were normal, and a whisper voice test conducted at that time revealed a 15/15 score for both ears.  An audiometric evaluation conducted in 1971 during the Veteran's Reserve service was within normal limits.  The Veteran did not complain of tinnitus.

The Veteran's report of separation, Form DD-214, indicates that his Navy Enlisted Classification was "AG-7400" which refers to the "aerographers mate" specialty.  The Veteran has indicated that he was exposed to hazardous noise levels while working as an aircraft command liaison between the Air Force and the Navy.  VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing indicates that "aerographer's mate" specialty has a low probability of noise exposure.  See M21-1MR, Part III, Subpart iv, 4.B.12.c.  

The Veteran's remaining military personnel records show that he was stationed at the Subic Bay Naval Base located in the Philippines from approximately March 1968 to September 1968.  Furthermore, the Veteran received a Meritorious Unit Commendation Ribbon in April 1968.  This Ribbon was awarded to personnel of the Naval Magazine, Subic Bay, who "received, segregated, stored, reworked, and transshipped 40,000 short tons per month for the past two years."  During this time, the Veteran's MOS was AZ3, Aviation Maintenance Administration, whose main duties were clerical, administrative and managerial duties.  VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing indicates that Aviation Maintenance Administration specialty has a low probability of noise exposure.  See M21-1MR, Part III, Subpart iv, 4.B.12.c.  Nevertheless, the Meritorious Unit Commendation Ribbon also noted, "Their efforts in testing missiles and renovating ammunition increased Fleet readiness by improving weapons reliability and reducing turn-around time for critical munitions."  In light of this award and the Veteran's assertions that he worked as a guided missile technician while stationed in the Philippines, the Board finds that the Veteran is competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure.  See 38 C.F.R. § 3.159(a)(2) (2015).  

Prior to March 2012, the Veteran's post-service treatment records are silent regarding any complaint, treatment, or diagnosis regarding tinnitus.  In March 2012, the Veteran underwent a VA audiological examination.  According to the VA examiner, the Veteran reported that his tinnitus "started about the same time as his high blood pressure in the early 1970's."  The VA examiner opined that it was "less likely than not" that the Veteran's tinnitus was caused by or the result of military noise exposure.  The examiner explained that the Veteran did not correlate his tinnitus onset to military noise exposure or military service and that he indicated to the examiner that his tinnitus onset was after his military service.  The examiner also noted the Veteran's report that the onset of his tinnitus correlated with the onset of his high blood pressure.  The examiner concluded that there was no evidence that the Veteran experienced acoustic trauma during his military service and that there was no evidence of hearing loss during service or within one year of discharge from service to support his tinnitus claim.  The examiner indicated that the hearing loss shown on examination was not consistent with noise induced hearing loss.

In January 2014, the Veteran underwent another VA audiological examination.  After reviewing the Veteran's medical history and lay statements regarding in-service noise exposure, the VA examiner conducted a physical evaluation of the Veteran.  Thereafter, the examiner opined that the Veteran's tinnitus was "less likely than not" caused by or a result of military noise exposure.  In so doing, he stated that there was no evidence of tinnitus in the service treatment records and stated that the August 1971 audiometric configuration was not consistent with acoustic trauma.  

In an August 2015 addendum medical opinion, the same VA examiner opined that the Veteran's tinnitus was "less likely as not" caused by or etiologically related to acoustic trauma sustained during his military service.  The examiner further opined that "the Veteran's report of a delayed onset tinnitus due to military service noise exposure was inconsistent with research and textbooks regarding noise-induced tinnitus."  In particular, the examiner observed that the Veteran was unable to correlate the onset of his tinnitus to a particular event during his tour of duty.  Moreover, the examiner discussed the findings of various medical journals and indicated the following:

Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  It usually takes many incidents of temporary noise-induced hearing loss and tinnitus before it becomes permanent.

The examiner also noted that, when asked by the March 2012 VA examiner about when he first noticed his tinnitus, the Veteran had correlated the onset of his tinnitus to finding out that he had high blood pressure.  Again citing various medical journals, the examiner indicated that "[m]etabolic syndrome and its components [such] as arterial hypertension, diabetes mellitus, obesity, and dyslipoproteinemia with arteriosclerosis are important and frequent causes of tinnitus."  The examiner observed that "there are many different etiologies of tinnitus besides acoustic trauma."  The examiner then concluded, "I cannot resolve this issue of providing an etiology of [the Veteran's] current tinnitus without resorting to mere speculation."   
Based on a longitudinal review of the record, the Board finds that service connection for tinnitus is warranted.  The January 2014 VA examiner specifically opined that the Veteran's tinnitus was "less likely as not" caused by or etiologically related to acoustic trauma during his military service.  In support of this opinion, the examiner reasoned that the Veteran did not correlate his tinnitus onset to military noise exposure or military service.  The examiner also pointed out that the Veteran reported experiencing the onset of his tinnitus around the same time as the onset of his high blood pressure.  The examiner concluded that there was no evidence that the Veteran experienced acoustic trauma during his military service.  However, as discussed above, the Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure.  

Moreover, in the August 2015 addendum medical opinion, the same VA examiner seemingly contracted her previous opinion.  In particular, the examiner suggested that there are many different etiologies of tinnitus besides acoustic trauma.  The examiner listed some of the possible etiologies as arterial hypertension, diabetes mellitus, obesity, and dyslipoproteinemia with arteriosclerosis.  However, the examiner then concluded that she could not provide a definitive etiology concerning the Veteran's tinnitus without resorting to mere speculation.  Consequently, the Board finds that this opinion is not particularly helpful in determining the etiology of the Veteran's tinnitus.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (indicating that "[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection. Therefore, it is not pertinent evidence, one way or the other, regarding service connection.").

Finally, although the March 2012 VA examiner documented that the Veteran reported that his tinnitus began at the same time he was diagnosed with hypertension, the Veteran asserts that the examiner misunderstood his statements as to the onset of tinnitus.  On multiple occasions throughout the appeal period, the Veteran stated that he first noticed tinnitus while in service and that the ringing in his ears has continued to this day.  The Board finds that these statements are competent and credible evidence regarding the Veteran's in-service noise exposure and the observable symptoms of tinnitus that he has experienced in service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran's statements regarding the onset and nature of his ongoing tinnitus are probative evidence in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

As the evidence of record is in equipoise, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim seeking entitlement to service connection for a heart disorder, to include as due to herbicide exposure.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In May 2012, the RO issued a rating decision that denied the Veteran's claim seeking entitlement to service connection for a heart disorder, claimed as ischemic heart disease, and to include as due to herbicide exposure.  The RO indicated that, although the Veteran was diagnosed with coronary artery disease, cardiomyopathy, and hypertension at his October 2011 private examination, there was no evidence that he physically served in Vietnam or that his heart disorder developed in service or shortly thereafter.

On his April 2014 substantive appeal to the Board (VA Form 9), the Veteran asserted that he "set foot in Vietnam" on eight separate occasions as part of an airlift command as a liaison between the Navy and the Air Force.  He stated, "Each time[,] we landed and off loaded the plane for 4 or 5 hours and flew back to Cubic Point."  The Veteran then argued that he was exposed to Agent Orange during these air lifts and that his heart disorder should be presumed to be related to his in-service herbicide exposure.

Under these circumstances, the RO must notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his presence in the Republic of Vietnam on the eight occasions he previously identified as part of an airlift command as a liaison between the Navy and the Air Force, and/or who were contemporaneously informed his in-service and post-service heart symptomatology.  The Veteran must be provided an appropriate amount of time to submit this lay evidence.  After completing these actions, and any other development as may be deemed necessary by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's heart disorder claim on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

Accordingly, the case is remanded for the following actions:

1.  The RO must notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his presence in the Republic of Vietnam on the eight occasions he previously identified as part of an airlift command as a liaison between the Navy and the Air Force, and/or who were contemporaneously informed his in-service and post-service heart symptomatology.  The Veteran must be provided an appropriate amount of time to submit this lay evidence.

2.  After completing the above actions, and any other development as may be deemed necessary by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's heart disorder claim on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


